
	

113 HJ 30 IH: Proposing an amendment to the Constitution of the United States to limit the number of years Representatives and Senators may serve.
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 30
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Mr. Price of Georgia
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to limit the number of years Representatives and Senators
		  may serve.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.No person shall be a Representative for
				more than eighteen years, except that service to fill a vacancy shall not be
				included in determining eligibility.
					2.No person shall be a Senator for more than
				eighteen years, except that service to fill a vacancy shall not be included in
				determining eligibility.
					3.Only service that begins after
				the date of ratification of this article shall count in determining the number
				of years a Representative or Senator
				serves.
					.
		
